NUMBER 13-08-00587-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 





MANUEL VILLARREAL,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On Appeal from the 156th District Court 
of Bee County, Texas.




MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion Per Curiam

	Appellant, Manuel Villarreal, attempts to appeal his conviction for sexual assault. 
The trial court has certified that this "is a plea-bargain case, and the defendant has NO
right of appeal."  See Tex. R. App. P. 25.2(a)(2).
	On November 18, 2008, this Court notified appellant's counsel of the trial court's
certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel's findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.
	On April 7, 2009, the trial court held a status hearing on appellant's right to appeal. 
The trial court found that it was a plea bargain agreement, that the court did not exceed it,
and that appellant did not have the right to appeal.  On April 14, 2009, counsel filed a letter
brief with this Court.  Counsel's response does not establish that the certification currently
on file with this Court is incorrect or that appellant otherwise has a right to appeal.  
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is
DISMISSED.  Any pending motions are denied as moot.
							PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 30th day of April, 2009.